924 F.2d 1059
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Buckley OTTO, Petitioner-Appellant,v.John GLUCH, Respondent-Appellee.
No. 90-1639.
United States Court of Appeals, Sixth Circuit.
Feb. 6, 1991.

Before MILBURN and RALPH B. GUY, Jr., Circuit Judges;  and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
Buckley Otto, a pro se federal prisoner, appeals the district court's judgment dismissing his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2241.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Otto is currently serving a twenty-two year sentence imposed following his jury conviction of bank robbery in violation of 18 U.S.C. Sec. 2113(a), using a dangerous weapon during a bank robbery in violation of Sec. 2113(d), kidnapping during a bank robbery in violation of Sec. 2113(e), and conspiracy in violation of 18 U.S.C. Sec. 371.  He filed his habeas petition alleging that the United States Parole Commission erred in determining his presumptive parole release date.  Specifically, he asserted:  (1) that the Commission's decision was based on erroneous information;  (2) that the Commission failed to follow proper procedure;  and (3) that the Commission improperly applied its guidelines in determining his offense severity rating.


3
After review, the district court found that Otto's assertions of error were meritless and dismissed the petition.  Subsequently, Otto filed a timely motion seeking reconsideration of the district court's order, as well as a motion seeking to amend his petition and a cross-motion for summary judgment.  Following the denial of his motion for reconsideration, Otto filed a timely appeal to this court.  On appeal he challenges the district court's judgment and asserts that the district court erred in denying his motion to amend and his cross-motion for summary judgment.


4
Upon review, we conclude that the district court's judgment should be affirmed for the reasons stated in the district court's well-reasoned opinion and order dated May 19, 1989, and for the reasons stated in the district court's order denying reconsideration dated May 22, 1990.


5
Accordingly, the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.